Unity Bancorp, Inc. 64 Old Highway 22 Clinton, NJ 08809 800 618-BANK www.unitybank.com NewsNewsNewsNewsNews For Immediate Release:July 22, 2010 News Media & Financial Analyst Contact: Alan J. Bedner, EVP Chief Financial Officer (908) 713-4308 Unity Bancorp Reports Second Quarter and Six Month Earnings Clinton, NJ - Unity Bancorp, Inc. (NASDAQ: UNTY), parent company of Unity Bank, reported net incomeavailable to common shareholders of $302 thousand or $0.04 per diluted share for the quarter ended June 30, 2010, compared to a net loss of $1.6 million or $0.22 per diluted share, for the second quarter of 2009.Return on average assets and average common equity for the second quarter of 2010 were 0.31% and 2.43%, respectively, compared to (0.54)% and (12.97)%, respectively, for the second quarter of 2009. For the six months ended June 30, 2010, the Company reported net income available to common shareholders of $677 thousand, or $0.09 per diluted share, compared to a net loss of $1.2 million, or $0.17 per diluted share, for the same period a year ago.Return on average assets and average common equity for the six month period were 0.32% and 2.76%, respectively, compared to (0.11)% and (5.03)%, respectively, for 2009. Second quarter and six month results in 2009 were substantially impacted by the following items: · The Company recognized a pre-tax other-than-temporary impairment (“OTTI”) charge during the second quarter of $1.7 million, or $0.17 per diluted share, due to the deterioration of the underlying collateral of two pooled trust preferred securities. · The FDIC imposed a special assessment equal to 5 basis points of an insured depository institution's assets minus Tier 1 capital as of June 30, 2009. The Company recognized a charge of approximately $408 thousand, or $0.04 per diluted share, in the second quarter for this special assessment. On an ongoing operating basis, absent these two events, net income per diluted share would have been $0.03 for the six months ended June 30, 2009. James A. Hughes, President and CEO, stated, “We are pleased to once again report positive earnings despite the significant impact the recession has had on many of our borrowers.”Mr. Hughes continued “Net income was driven by strong margins, increased demand deposits, and continued expense management. We remain positive and continue to grow our customer relationships as we prepare for our future.” Mr. Hughes added, “During this challenging time, Unity continues to work diligently to assertively address problem loans.We are making progress in working these accounts.We are encouraged by the resolution of severalproblem credits in the quarter.For the near term, the size of our loan loss provision will remain the most important single factor in our earnings.However, we believe that with stabilization in our credit quality and a rebound in overall economic activity, we are well positioned for future growth.” Net Interest Income For the quarter ended June 30, 2010, net interest income was $7.3 million, an increase of $405 thousand or 5.9% from the quarter ended June 30 2009.Factors affecting second quarter net interest income include: · The yield on interest-earning assets decreased 63 basis points to 5.28% from 5.91% for the same period last year. This was a result of interest-earning assets re-pricing in a low rate environment. · The cost of interest-bearing liabilities decreased 101 basis points to 2.04% from 3.05% a year ago. All interest-bearing deposit costs declined with the largest decline in savings deposits. · Net interest margin was 3.51%, a 27 basis point increase from 3.24% in the second quarter of 2009. This increase was driven by the reduced cost of funds. Page 1 of 12 Year-to-date, net interest income was $14.7 million, or 8.0% higher than the $13.6 million reported for the first six months of 2009. · The yield on earning assets decreased from 5.89% for the first six months of 2009, to 5.37% for the first six months of 2010. This was a result of interest-earning assets re-pricing in a low rate environment. · The cost of interest-bearing liabilities decreased from 3.07% for the first six months of 2009, to 2.12% for the first six months of 2010.All interest-bearing deposit costs declined with the largest decline in time deposits. · Net interest margin for the six months ended June 30, 2010 was 3.54%, an increase of 33 basis points from the same period last year. Noninterest Income For the quarter ended June 30, 2010, noninterest income totaled $1.2 million, an increase of $2.1 million from the quarter ended June 30, 2009.Excluding the effect of the OTTI charge noted above, noninterest income increased $328 thousand.The following factors impacted the quarter’s noninterest income: · Branch fee income remained relatively flat compared to the prior year period. · Service and loan fee income declined $49 thousand due to a lower level of loan prepayment fees. · There were $147 thousand in gains on the sales of SBA loans, compared to no gains in the prior year’s quarter. · Gains on the sales of residential mortgage loans totaled $112 thousand compared to $49 thousand the prior year. · The quarterly increase in the cash surrender value of bank owned life insurance (“BOLI”) increased $23 thousand to $78 thousand.This was the result of the Company purchasing $2.5 million in BOLI to help offset the rising cost of employee benefits during the first quarter of 2010. For the six months ended June 30, 2010, noninterest income amounted to $2.1 million, an increase of $1.6 million from the six months ended June 30, 2009.Excluding the effect of the OTTI charge noted above, noninterest income decreased $110 thousand.Noninterest income was affected by the following factors: · Branch fee income increased $27 thousand compared to the prior year period as higher commercial analysis fees offset a reduction in overdraft fees. · Service and loan fee income decreased $93 thousand compared to the prior year period due to lower levels of prepayment fees. · Gains on sales on SBA loans amounted to $147 thousand, compared to $29 thousand a year ago. · Gains on the sales of residential mortgage loans amounted to $258 thousand, compared to $113 thousand from the prior year period. · The six month increase in the cash surrender value of bank owned life insurance (“BOLI”) increased $41 thousand to $151 thousand.This was the result of the Company purchasing $2.5 million in BOLI to help offset the rising cost of employee benefits during the first quarter of 2010. · Gains on the sales of investment securities amounted to $8 thousand, compared to $517 thousand in the prior year period. Noninterest Expense For the quarter ended June 30, 2010, noninterest expenses were $6.0 million, a decrease of 2.6% from the quarter ended June 30, 2009. Excluding the $408 thousand second quarter 2009 FDIC insurance special assessment, noninterest expenses increased $245 thousand or 4.2% compared to those of the same period a year ago. The following factors affected our noninterest expense: · Compensation and benefits expense amounted to $2.8 million, a decrease of $31 thousand or 1.1%.This was the result of lower incentive bonus payments, partially offset by an increase in compensation and employee medical benefits costs. · Occupancy expense declined by $39 thousand or 6.0%, due to a reduction in rental expense from a renegotiated lease and a decline in depreciation expense from capital expenditures. · Communications and delivery expense increased $73 thousand or 15.1%, due to increased data processing line costs, items processing and ATM expenses. · FF&E expense decreased $24 thousand or 5.1%, primarily due to decreased software and equipment maintenance expense, partially offset by increased network maintenance expense. · Professional fees decreased $61 thousand, due to decreased loan review and audit costs. · Loan collection costs increased $63 thousand, due to increased collection costs on delinquent loans. · Other real estate owned (“OREO”) expense increased $144 thousand, due to increased maintenance and valuation related expenses on OREO properties. · FDIC insurance premiums decreased $388 thousand, due to the $408 thousand special assessment in the second quarter of 2009. · Advertising expenses increased $90 thousand or 59.6%, due to increased marketing efforts. Page 2 of 12 For the six months ended June 30, 2010, noninterest expenses were $12.0 million, an increase of $223 thousand or 1.9% from the same period a year ago. Excluding the $408 thousand second quarter 2009 FDIC insurance special assessment, noninterest expenses increased $631 thousand or 5.6% compared to those of the same period a year ago. The following factors affected our noninterest expense: · Compensation and benefits expense amounted to $5.8 million, an increase of $344 thousand or 6.3%, due to increased compensation, higher employee medical benefits costs and increased residential mortgage commissions due to a larger sales volume. · Occupancy expense declined by $49 thousand or 3.7%, due primarily to a reduction in rental expense from a renegotiated lease, offset in part by an increase in seasonal snow removal fees. · Communications and delivery expense increased $57 thousand or 5.6%, due primarily to increased data processing line costs. · FF&E expense decreased $96 thousand, primarily due to decreased depreciation expense as capital expenditures declined and decreased software maintenance charges. · Professional fees decreased $78 thousand, due to decreased consulting, loan review and audit costs. · Loan collection costs increased $48 thousand, due to increased collection costs on delinquent loans. · OREO expense increased $170 thousand, due to increased maintenance and valuation related expenses on OREO properties. · FDIC insurance premiums decreased $359 thousand, due primarily to the $408 thousand second quarter 2009 special assessment. · Advertising expenses increased $122 thousand or 54.0%, due to increased marketing efforts. Financial Condition At June 30, 2010, total assets were $869.7 million, a 6.5% decrease from year-end. · Total loans decreased $19.8 million or 3.0%, from $657.0 million at December 31, 2009. SBA 7(a), SBA 504, commercial and consumer loans decreased 3.9%, 7.6%, 2.9%, and 3.3%, respectively.Residential loans remained flat from year-end.Loan balances for the remainder of 2010 are expected to remain flat to down as the Company is no longer generating loans outside of its market place and has decided to portfolio a limited number of fixed rate residential mortgages due to interest rate risk.The Company continues to focus on stabilizing credit quality and preserving capital until economic conditions improve. · Total securities decreased $25.4 million since year-end as Unity received $26.4 million in principal payments, sold $10.7 million and had $9.8 million in bonds called during the six month period, partially offset by $21.0 million in purchases. · Core deposits, excluding time deposits, increased $11.1 million during the six month period to $477.6 million.The increase was due to a $7.8 million increase in demand deposits and a $5.0 million increase in savings deposits, partially offset by a $1.7 million decrease in interest-bearing checking accounts.Time deposits decreased $76.1 million for the six months ended June 30, 2010 due to planned run off of a maturing high rate promotion that was done late in 2008 to bolster liquidity. · Shareholders’ equity was $69.6 million at June 30, 2010, an increase of $1.8 million from year-end. · Book value per common share was $7.11, compared to $6.91 at year-end. · At June 30, 2009 the leverage, Tier I and Total Risk Based Capital ratios were 9.42%, 12.39% and 13.65%, respectively, all in excess of the ratios required to be deemed “well-capitalized”. Credit Quality · Nonperforming assets totaled $29.8 million at June 30, 2010, or 4.65% of total loans and OREO compared to $23.2 million, or 3.49% of total loans and OREO a year ago. · The commercial, residential, SBA, SBA 504 and consumer nonaccrual loans were $9.5 million, $6.5 million, $6.2 million, $3.4 million and $427 thousand, respectively.The majority of nonaccrual loans are secured by real estate. · The allowance for loan losses totaled $13.9 million at June 30, 2010, or 2.19% of total loans. The provision for loan losses for the quarter and six months ended June 30, 2010 were consistent with the prior year periods at $1.5 million and $3.0 million, respectively. · Net charge-offs were $1.6 million for the three months ended June 30, 2010, compared to $1.1 million for the same period a year ago.Net charge-offs were $2.9 million for the six months ended June 30, 2010, compared to $2.7 million for the same period a year ago. Unity Bancorp, Inc. is a financial service organization headquartered in Clinton, New Jersey, with approximately $870 million in assets and $693 million in deposits.Unity Bank provides financial services to retail, corporate and small business customers through its 16 retail service centers located in Hunterdon, Middlesex, Somerset, Union and Warren Counties in New Jersey and Northampton County, Pennsylvania.For additional information about Unity, visit our website at www.unitybank.com, or call 800- 618-BANK. This news release contains certain forward-looking statements, either expressed or implied, which are provided to assist the reader in understanding anticipated future financial performance.These statements may be identified by use of the words “believe”, “expect”, “intend”, “anticipate”, “estimate”, “project” or similar expressions.These statements involve certain risks, uncertainties, estimates and assumptions made by management, which are subject to factors beyond the company’s control and could impede its ability to achieve these goals.These factors include general economic conditions, trends in interest rates, the ability of our borrowers to repay their loans, our ability to manage and reduce the level of our nonperforming assets, and results of regulatory exams, among other factors. Page 3 of 12 UNITY BANCORP, INC. SUMMARY FINANCIAL HIGHLIGHTS June 30, 2010 2010.Q2 VS. 2010.Q1 2009.Q2 Amounts in thousands, except percentages and per share amounts 6/30/2010 3/31/2010 6/30/2009 % % BALANCE SHEET DATA: Total assets $ $ $ -2.3
